UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2007 Commission File Number1-14942 MANULIFE FINANCIAL CORPORATION (Translation of registrant's name into English) 200 Bloor Street East, North Tower 10 Toronto, Ontario, Canada M4W 1E5 (416) 926-3000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F ¨ Form 40F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . The registrant’s Management’s Discussion and Analysis and unaudited interim consolidated financial statements for the quarter ended June30, 2007, included on pages 6 to 14 and 15 to 50, respectively, of the registrant’s 2007 Second Quarter Report to Shareholders filed with this Form 6-K as Exhibit99.1, are incorporated by reference in the registration statements filed with the Securities and Exchange Commission by the registrant on Form S-8 (Registration Nos. 333-12610, 333-13072, 333-91102, 333-114951 and 333-129430), by the registrant and John Hancock Variable Life Insurance Company on Form F-3 (Registration Nos. 333-124224-01 and 333-124224, respectively) and by the registrant and John Hancock Life Insurance Company on Form F-3 (Registration Nos. 333-124223-01 and 333-124223, respectively).Except for the foregoing, no other document or portion of document filed with this Form 6-K is incorporated by reference in the above registration statements. DOCUMENTS FILED AS PART OF THIS FORM 6-K The following documents, filed as exhibits to this Form 6-K, are incorporated by reference as part of this Form 6-K: Exhibit Description of Exhibit 99.1 Second Quarter Report to Shareholders 99.2 Certification D. D’Alessandro 99.3 Certification P. Rubenovitch SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MANULIFE FINANCIAL CORPORATION (Registrant) By:/s/ Angela K. Shaffer Name:Angela K. Shaffer Title: Vice President and Corporate Secretary Date:August 13, 2007 EXHIBIT INDEX Exhibit Description of Exhibit 99.1 Second Quarter Report to Shareholders 99.2 Certification D. D’Alessandro 99.3 Certification P. Rubenovitch
